Campbell, J.
A mandamus is asked to compel respondent to levy and collect an amount of money deficient on the-tax of 1874, having been collected and not accounted for by a defaulting town treasurer. The matter involved is the same litigated in- Township of Hart v. Oceana County 44 Mich. 417, where it was held 'mczndmrms and not assumpsit was the proper remedy.
The sum in question, which is $1312.71, became delinquent in 1875, when it should have been paid by the treasurer to the proper county officer. A technical question is raised to the effect that the amount actually collected by the defaulter was less than the whole amount of local taxes, which the township may retain before making payments to-the county treasurer. This defense is not substantial. The-county is entitled to a return of money or delinquent taxes to the full amount of the tax levy, and the failure to have-such a return arises out of the town treasurer’s delinquency. By § 1105 of the Compiled Laws all losses sustained by such default are chargeable to the township, and the board of supervisors are required to add the amount to the next, year’s taxes.
It is claimed that failure to add the sum to the next year’s-taxes leaves no future power in the board to require their-collection, as the statute requires no action but for the next year. We have no doubt the time pi-ovision is directory, and that a failure to act at once does not cancel the debt. It would require clear.language'to justify the inference that an obligation of this sort can be cancelled by such inaction. The case does not differ from that of Attorney General v. Supervisors of St. Clair County 30 Mich. 388, where a liability under this same statute was enforced after several years’' delay.
It is also' claimed the proceeding is barred by the statute-of limitations. No statute has been cited which brings such proceedings as this within any shorter rule than ten years. Comp. L. § 7154. Whether the statute applies to such a. case at all we need not consider. And while we are not inclined to favor laches, we must nevertheless pay some *321regard to the peculiar character of the liability and the effect of opening the door to financial carelessness. It appears affirmatively that the board of supervisors have on more than one occasion urged the proper action by the town, and at the same time endeavored to make it as little burdensome as possible. There has been no disposition to relinquish the claim, and no one has been misled.
The mandamus must be granted as prayed.
"Marston and Cooley, JJ. concurred.